Exhibit 10.5

Fourth Amendment
To Amended and Restated Gas Gathering Agreement
(Lake Arlington)


This Fourth Amendment to Amended and Restated Gas Gathering Agreement (Lake
Arlington) (this “Fourth Amendment”) is made and entered into this 9th day of
July, 2014, but effective August 1, 2013 (“Effective Date”), by and among
Quicksilver Resources Inc. (“Quicksilver”), TG Barnett Resources LP (“TG”)
(Quicksilver and TG may be collectively referred to herein as “Producers”) and
Cowtown Pipeline Partners L.P. (“Gatherer”).
Recitals:
Whereas, Quicksilver and Gatherer are the original parties to that certain
Amended and Restated Gas Gathering Agreement dated September 1, 2008 (the
“Original Agreement”), as amended by: (i) that certain First Amendment to
Amended and Restated Gas Gathering Agreement [Lake Arlington] dated September
29, 2009, (ii) that certain Second Amendment to Gas Gathering Agreement dated as
of October 1, 2010, and (iii) that certain Third Amendment to Amended and
Restated Gas Gathering Agreement [Lake Arlington] executed August 13, 2012, to
be effective as of July 1, 2012 (collectively, (i) through (iii) immediately
preceding are referred to herein as the “Prior Amendments”; the Original
Agreement and the Prior Amendments are referred to herein collectively as the
“Agreement”);
Whereas, by virtue of that certain Assignment, Bill of Sale and Conveyance, by
and between Quicksilver and TG, dated the 30th day of April 2013, effective
September 1, 2012, TG has been assigned an interest in the Agreement; and
Whereas, Producers and Gatherer desire to amend the Agreement as set forth
herein.
Now     therefore, in consideration of the mutual covenants herein, Producers
and Gatherer agree as follows:
1.
Exhibit “A” to the Agreement (which is physically attached to the Original
Agreement) shall be deleted in its entirety and replaced with the Exhibit “A”
attached hereto, and by this reference made a part of this Fourth Amendment.

2.
A new Exhibit “C” attached hereto is added to the Agreement and by this
reference made a part of this Fourth Amendment.

3.
Section 1, Definitions of the Agreement is amended by adding the following
definitions at the end of Section 1.1:



“bb. ‘Crestwood Offload Point’ means the interconnect between Third Party
Gatherer’s central delivery point and Gatherer’s Gathering System, as described



--------------------------------------------------------------------------------



on Exhibit C. With regard to Producers’ Gas produced from the Village Creek Pad,
the Crestwood Offload Point is not and will not be deemed to be a Receipt Point
on Gatherer’s Gathering System.


cc.    ‘Third Party Delivery Points’ shall mean the points of interconnect
between the Third Party Gathering System and a Transporter, which points are
described on Exhibit C.


dd.    ‘Third Party Gatherer’ refers to Access Midstream Partner LP.


ee.    ‘Third Party Gatherer’s Gathering System’ refers to the gathering system
owned and operated by Third Party Gatherer.


ff.    ‘Third Party Gathering System Fuel’ shall mean that gas or electricity
consumed or used in the operation of the Third Party Gatherer’s Gathering
System, which includes gas consumed or used in gathering and compressing, or
treating gas on the Third Party Gatherer’s Gathering System, but shall not
include lost and unaccounted for gas, or gas vented during operations.


gg.    ‘Village Creek Lift Gas’ shall have the meaning set forth in Section
25.5.


hh.    ‘Village Creek Gas Lift Facility’ shall have the meaning set forth in
Section 25.5.


ii.    ‘Village Creek Pad’ means Producers’ wells located on the pad depicted on
Exhibit A as further described in Section 25.5.


jj.    ‘Village Creek Pad Receipt Point’ shall mean Third Party Gatherer’s meter
on the Village Creek Pad, as further described in Section 25.2 and on Exhibit C.


kk.    ‘Village Creek Pad Volume’ shall have the meaning set forth in Section
25.4.”


4.
A new Section 25 shall be added to the Agreement as follows, and such Section 25
shall be applicable only to Gas delivered by Producers at the Village Creek Pad:



“Section 25.    Gas Gathering at Village Creek Pad


25.1Use of Third Party Gatherer. Producers acknowledge and agree that Gatherer
may cause the gathering of Gas from the Village Creek Pad by Third Party
Gatherer at the Village Creek Pad Receipt Point pursuant to a separate gathering
agreement between Gatherer and Third Party Gatherer for delivery of such Gas to
a Third Party Delivery Point as follows: On a daily basis, the first



Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
2 of 9



--------------------------------------------------------------------------------



15,000 MMBtu’s of Gas produced from the Village Creek Pad will be delivered to
the Crestwood Offload Point; the remainder of the Gas produced from the Village
Creek Pad may be delivered to any Third Party Delivery Point at the Producer’s
direction and discretion. In addition, if the total quantity of all gas,
inclusive of third party gas, delivered to the Crestwood Offload Point exceeds
15,000 MMBtu’s per day (“Excess Quantity”), Gatherer shall cause Producer’s
portion of the Excess Quantity to be delivered to any Third Party Delivery
Point, for no additional fee, at the Producer’s direction and discretion.


25.2Village Creek Pad Receipt Point. The receipt point for the wells on the
Village Creek Pad will be the Third Party Gatherer’s meter number 22421 located
on the Village Creek Pad.


25.3    Quality of Gas. The quality of the Gas delivered by Producers to the
Village Creek Pad Receipt Point shall comply with those specifications and
conditions as provided in Section 7 of the Agreement, and specifically Section
7.1, provided in the event of any conflict of quality specifications with
downstream transporters, the more stringent or restrictive specifications shall
be satisfied.


Producers shall be responsible for reimbursing Gatherer for the actual
reasonable cost incurred by Third Party Gatherer for the cost of handling and
disposal of associated saltwater and other liquids not meeting the applicable
specifications and conditions as provided above, if Producers deliver such
liquids into the Third Party Gathering System.


Producers warrant that, with respect to the Gas, they have, to the knowledge of
each, complied with the terms and conditions of the Agreement with Gatherer, and
that the Producers’ Gas to be delivered at the Village Creek Pad will comply
with all applicable laws, rules and regulations.


25.4    Allocation of Gains, Fuel, Loss, and Electrical Power. The following
calculations shall be used in lieu of Section 10 to allocate Gain, Fuel, Loss,
and Electrical Power to the Village Creek Pad:


a.
Gatherer’s Allocation of Gain, Fuel, Loss, and Electric Power incurred on
Gatherer’s Gathering system (measured in MMBtu’s):



The quantity of Gas attributable to the Village Creek Pad Receipt Point for
purposes of allocating Gain, Fuel and Loss on Gatherer’s Gathering System shall
be calculated as follows: volume of Gas at Village Creek Pad Receipt Point, less
any volume nominated by Producers for delivery to a Third Party Delivery Point
other than the Crestwood Offload Point, less any Gain, Fuel, or Loss allocated
to



Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
3 of 9



--------------------------------------------------------------------------------



Producers on the Third Party Gatherer’s Gathering System (the “Village Creek Pad
Volume”). This Village Creek Pad Volume shall be multiplied by (1.), (2.), or
(3.) below to derive the respective allocation for each:


1.
Percentage of Gathering System Gain/Loss:



[Sum of Total Delivered Quantities, less (the sum of all gas delivered at all
Receipt Points, less Gathering System Fuel, less quantities of any Gathering
System Gas Lift), divided by the sum of all gas delivered at all Receipt Points;


e.g.     a – ( b – c – d)
b.


2.
Percentage of Gathering System Fuel:



Fuel utilized or consumed by the Gathering System divided by the sum of all gas
delivered at all Receipt Points.


3.
Gathering System Electrical Power (in Dollars):



The total dollar amount paid for such Electrical Power divided by the sum of all
gas delivered at all Receipt Points on the Gathering System.


b.
Third Party Gatherer Allocation of Gain, Fuel, Loss incurred on Third Party
Gatherer’s Gathering System (measured in MMBtu’s):



1.
When all of Producers’ Gas delivered into the Village Creek Pad Receipt Point is
nominated for delivery to the Crestwood Offload Point:



a.
Allocation of Gathering System Gain/Loss :



Third Party Gatherer’s Gain/Loss incurred on the Third Party Gatherer’s
Gathering System that is attributable to Producers’ Gas shall be passed through
to the Producers.


b.
Percentage of Fuel:



No Third Party Gathering System Fuel shall be passed through or allocated to the
Producers.



Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
4 of 9



--------------------------------------------------------------------------------





2.
When Producers’ Gas delivered into the Village Creek Pad Receipt Point is
nominated for delivery to other Third Party Delivery Points as well as to the
Crestwood Offload Point:



a.
Allocation of Gathering System Gain/Loss :



All Third Party’s Gain/Loss incurred on the Third Party Gatherer’s Gathering
System shall be passed through to the Producers.


b.
Percentage of Fuel:



Fuel incurred on the Third Party Gatherer’s Gathering System in the delivery of
Producers’ Gas to Third Party Delivery Points other than the Crestwood Offload
Point shall be passed through to the Producers.


25.5
Gas Lift at Village Creek Pad.

a. In the event that Producers request Gas for gas lift for:


(i) the following wells (collectively, the “Existing Village Creek Wells”):


(1) Village Creek 8H
(2) Village Creek 10H
(3) Village Creek 12H, or


(ii) any future well situated on the Village Creek Pad,


Gatherer shall promptly install (or cause to be installed) all equipment at the
Village Creek Pad necessary to provide gas lift Gas to the wells situated on the
Village Creek Pad (collectively, the “Village Creek Gas Lift Facility”), which
may include but is not limited to a meter station, over pressure protection
valve and device, electronic flow meter, radio communication, SCADA and
appurtenant valves and appropriate piping and tubing. Producers agree to
reimburse Gatherer for all actual costs, upon invoice, incurred by Gatherer for
the installation of the Village Creek Gas Lift Facility. Following installation,
the Village Creek Gas Lift Facility shall become a part of the Third Party
Gatherer’s Gathering System.



Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
5 of 9



--------------------------------------------------------------------------------



 
b.
Gatherer will make available (or cause to be made available) to Producers at the
Village Creek Gas Lift Facility a quantity of Gas to be used by Producers as
field use gas for all present and future wells situated on the Village Creek Pad
(as permitted by Section 3.2 of the Agreement). Such field use quantities made
available to Producers (“Village Creek Lift Gas”) shall be subtracted from the
quantities of Gas delivered by Gatherer at the Third Party Delivery Point(s). In
the event that the quantities of Village Creek Lift Gas made available to
Producers during a given Month exceed the total quantities of Gas delivered for
Producers at the Third Party Delivery Point(s) for the given month and the
following two (2) Months (the “Un-Replaced Quantities”), then Producers shall
purchase upon invoice the Un-Replaced Quantities ($ per MMBtu) at the monthly
average of the daily Platts Gas Daily survey “Midpoint Average” for the “Waha”
index price plus ten cents ($0.10), in effect for the Month such Village Creek
Lift Gas was delivered by Gatherer or its designee to Producers at the Village
Creek Gas Lift Facility. Any amount owed to Gatherer for such Un-Replaced
Quantities shall be paid to Gatherer by Producers within thirty (30) days of
receipt of invoice from Gatherer.



c.
Notwithstanding any other provision of the Agreement to the contrary: (i) no
Lift Gas Fee shall apply to the Village Creek Lift Gas and (ii) the Lift Gas
Volume of the Village Creek Lift Gas shall be measured at Third Party Gatherer’s
meter number 22422.”



5.    Gatherer agrees that the rights afforded Producers pursuant to Sections
12.2 and 12.5 (examination of books and records, and record retention) shall
include all such books, records, charts and data which Gatherer is entitled to
examine, obtain or receive from Third Party Gatherer relating to Producers’ Gas
from the Village Creek Pad.
6.    Producers and Gatherer agree that notwithstanding any other provision of
the Agreement, this Fourth Amendment shall terminate at the same time that
Gatherer’s agreement with the Third Party Gatherer, with respect to the matters
herein, terminates for any reason, and Gatherer shall execute and deliver to
Producers a written release of Producers Gas’ from the Agreement.     
This Fourth Amendment contains the entire understanding of the Parties hereto
with respect to the matters addressed herein. As amended by this Fourth
Amendment, the terms, conditions, and covenants of the Agreement shall continue
in full force and effect in accordance with their respective terms. Capitalized
terms used but not otherwise defined herein shall have the meaning given such
terms in the Agreement as amended by this Fourth Amendment.



Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
6 of 9



--------------------------------------------------------------------------------



This Fourth Amendment may be executed in three or more counterparts, each of
which shall be deemed an original, and which together shall constitute but one
and the same instrument.    
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Fourth
Amendment as of the date first written above.
Quicksilver Resources Inc.
By:
/s/ C.C. Rupnow
 
Name: Cliff Rupnow    
 
Title: Vice President - Product Marketing & Transportation

TG Barnett Resources LP
By:
/s/ Koji Yoshizaki
 
Name: KOJI YOSHIZAKI    
 
Title: Vice President and Secretary

Gatherer:
Cowtown Pipeline Partners L.P.
By:
Crestwood Gas Services Operating GP LLC,
its general partner
By:
/s/ J. Heath Deneke
 
Name: Heath Deneke    
 
Title: President Natural Gas Business Unit












Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
7 of 9



--------------------------------------------------------------------------------



Amended Exhibit A
Dated Effective August 1, 2013
to the
Amended and Restated Gas Gathering Agreement


    
Contract Area
Lands located in Tarrant County, Texas depicted on the following attached plats,
consisting of 2 pages, the second of which shows a portion of the Contract Area
to include those areas of land within the boundaries of the red solid lines.





Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
8 of 9



--------------------------------------------------------------------------------



[lakearlington4amendment.jpg]



--------------------------------------------------------------------------------



[lakearlington4amendmenta01.jpg]



--------------------------------------------------------------------------------



Exhibit C
Dated Effective August 1, 2013
to the
Amended and Restated Gas Gathering Agreement


Third Party Gatherer’s Receipt Point
Village Creek Pad Access Meter #22421






Third Party Delivery Point(s)
Delivery Point
Description
Meter
Crestwood Offload Point
Offload point between Third Party Gatherer and Gatherer’s Gathering System
TX20542
ETC Delivery Point
Mercado ETC Del
OMV10115
ETC Delivery Point
4th Street ETC Del
OMV10271
ETC Delivery Point
Delga ETC Del
OMV10107






Fourth Amendment to Amended and
Restated Gas Gathering Agreement (Lake Arlington)                        
9 of 9

